Hooker, J.
(dissenting). I am unable to concur with my brethren in this case as to the application of the money actually raised by the township. This money was raised by tax upon the vote of the township to raise one-fifth of 1 per cent, for fair-ground purposes. It is conceded that the township had no authority to raise money for a fair ground. Inasmuch as it has done so, however, it is now proposed to compel it to spend it for such purpose. It is admitted that plaintiff has no valid contract, for he did the work under a bargain which,he was bound to know that the township was not authorized to make. This being so, there is no contract liability that he can enforce by action. The judgment should be affirmed.
Grant, J., concurred with Hooker, J.